DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 01/27/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020, 12/24/202, 01/27/2021, 02/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 27 recites the limitation “e. a conveyance for moving the filled container away from the shroud to a location to be closed while disposed within the modified atmosphere”. Claim 27 previously states that at least one port 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 22- 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "a conveyance system" in 1.  It is unclear whether this is the same conveyance system of independent claim 27 or a separate conveyance system, the specification and drawings illustrate at least two conveyance device as such the claim is indefinite since it is unclear which conveyance system is being claimed.
Claims 27 recites the limitation “e. a conveyance for moving the filled container away from the shroud to a location to be closed while disposed within the modified atmosphere”. Claim 27 previously states that “at least one port through which air and gasses are comprising a modified atmosphere are introduced into and removed from the shroud.”  It is unclear how the container is disposed within the modified atmosphere yet removed from the shroud since the modified atmosphere is provided inside the shroud, no other structure has been claimed such that the modified atmosphere is provided outside of the shroud. Examiner suggested that limitation be added drawn to sealed housing or chamber 26 and the modified atmosphere being within both the chamber and the shroud. Additional feature of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 16, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang U.S. (4,221,102) in view of Cormack U.S. (3,220,153).
In regards to claim 27.  Lang discloses An assembly (fig. 1) for evacuating and gassing filled containers (7) having open tops, comprising: (a) a shroud (14) having a closed upper (17) and an open bottom (element 16; see fig. 2) for receiving therein a filled container (7), the interior of the shroud being larger than the exterior of the container to define a volume (59) between the exterior of the container and the interior of the shroud (see at least fig. 1), and the shroud extending over the height of the container (fig. 1); (b) a closure (13), at the bottom of the container (fig. 1), for closing the open bottom of the shroud (see fig. 1 and col 3 lines 27-47); (d) at least one port (29) through which air and gasses comprising a modified atmosphere are introduced into and removed from the shroud (see at least col 4 lines 6-11), wherein air and gasses are introduced simultaneously into and removed from the filled container and introduced into and removed from the volume that is between the interior of the shroud and the exterior of the container (see at least col 4 lines 6-11 and ); and (e) a conveyance (conveyor 5 and lift 9) for moving the filled container away from the shroud to a location to be closed (2) while disposed within the modified atmosphere (see at least col 1 lines 25-42 fig. 1 and col 4 lines 6-11 the container still contains the modified atmosphere).
Lang does not discloses a porous barrier for temporarily positioning over the top of the container and introducing air and gasses through the porous barrier.
Cormack teaches a porous barrier (98) for temporarily positioning over the top of the container (illustrated in at least fig. 5) wherein air and gasses are introduced simultaneously into and removed from the filled container through the porous barrier (see at least figs. 5 and 6).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Lang with the teachings of Cormack such that a porous barrier is temporarily positioned over the top of the container  for the purpose of preventing the contents of the filled containers from being removed from the container while the atmosphere of the container is modified as disclose by Cormack in at least col 1 lines 30-44 and col 2  lines 16-20 It was known that container having certain contents have a problem of being removed during the step of modifying the atmosphere of the container as such one would have found it obvious to combine Lang and Cormack such that the porous barrier is used for the stated purpose of Cormack. 
In regards to claim 16. Lang in view of Cormack teaches The assembly according to Claim 27, Lang further discloses wherein the shroud is in communication with a vacuum source and a source of replacement gas (see at least col 4 lines 6-11).
In regards to claim 22. Lang in view of Cormack teaches The assembly of Claim 27, Cormack further teaches a sealing ring (106) encircling the porous barrier and bearing against the top edge of the container when the porous barrier is positioned over the top opening of the container (illustrated in at least fig. 3 and 5).
In regards to claim 23. Lang in view of Cormack teaches The assembly of Claim 27, Lang further discloses further comprising a conveyance system for placing filled containers in registry with the shroud (conveyor 5, see at least col 1 lines 25-42) 
Lang in view of Cormack teaches The system of Claim 27, Lang further discloses a seamer station (2) configured to seam a cover (8) to the filled container (see at least col 5 lines 46-col 6 line 9), wherein the seamer station is located at the location where the filled container is to be closed (illustrated in at least fig. 1).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Cormack as applied to claim27 and 23 above, and further in view of Capelli U.S. (2007/0107384)
In regards to claim 24, Lang in view of Cormack teaches the assembly of Claim 23, Lang further discloses wherein the conveyance for moving the filled container away from the shroud to a location to be closed comprises seamer infeed conveyor (5).
Lang does not disclose the conveyance comprising a pusher system wherein the pusher system is configured to push the filled container laterally onto the seamer infeed conveyor.
Capelli teaches a conveyance (at least elements 36, 14) for moving the filled container away from a shroud (46) to a location (12) to be closed comprises a pusher system (36) and a seamer infeed conveyor (14), wherein the pusher system is configured to push the filled container laterally onto the seamer infeed conveyor (illustrated in at least fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of effective filling to modify the conveyance system of  Lang with the teachings of Capelli such that the conveyance system further comprises a pusher system for laterally pushing containers onto the infeed conveyor such that the gassing station can be placed offset and at various orientations relative to infeed conveyor this allows for a greater variation in foot print size of the device which provided the advantage of fitting into a variety of location which might otherwise be unsuitable for the long in-line configuration of Lang. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007) 
The combination of Lang in view of Cormack and Capelli teaches The system of Claim 24, and Capelli further teaches a container guide bar (42) selectively arranged along the seamer infeed conveyor to restrain the filled container in the lateral direction relative to a direction of travel of the seamer infeed conveyor (illustrated in at least fig. 6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731